Citation Nr: 0023066	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-01 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
feet.

4.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
RO that denied claims of entitlement to service connection 
for arthritis of the feet and peripheral neuropathy, both 
claimed as secondary to previously service-connected frozen 
feet.  This matter is also on appeal from a March 1998 rating 
decision by the RO that denied claims of entitlement to 
service connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  Competent medical evidence has been submitted suggesting 
that the veteran has arthritis affecting the feet which is 
recognized by regulation as a residual of a cold injury.  

2.  Competent medical evidence has been submitted suggesting 
that the veteran has peripheral neuropathy as a result of in-
service cold injury.


CONCLUSIONS OF LAW

1.  The claim of service connection for arthritis of the feet 
is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310, 4.104 (Diagnostic Code 7122) 
(1999).  

2.  The claim of service connection for peripheral neuropathy 
is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310, 4.104 (Diagnostic Code 7122) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. 
at 81; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the veteran's case, a September 1979 letter from a private 
physician indicates that the veteran had several recurring 
problems following an in-service frostbite injury.  Arthritis 
was among the problems identified.  Subsequently, at a July 
1980 VA examination, it was noted that the veteran had early 
arthritic changes in the ankle joints, which changes were 
thought to be normal for the veteran's age.  Arthritis was 
also noted as a co-morbid condition when the veteran was 
hospitalized by VA in June 1996 for excision of a lipoma, but 
the location of the arthritic process was not specified.  At 
a VA examination conducted in November 1996, arthritis in all 
the tarsal joints was noted.  

As for the claim of service connection for peripheral 
neuropathy, a February 1980 letter from a private physician 
includes a diagnosis of peripheral neuropathy secondary to a 
previous frostbite injury.  

Although evidence more recent than that described above does 
not show that peripheral neuropathy has been diagnosed, and 
while arthritis was at one point thought to be merely that 
which was consistent with the veteran's age, the Board finds 
that the available record provides a basis for concluding 
that these two claims of service connection are well 
grounded.  First, it should be pointed out that the veteran 
is already service connected for residuals of frozen feet, a 
disability which is evaluated under 38 C.F.R. § 4.104 
(Diagnostic Code 7122).  This is significant because 
abnormalities such as arthritis and problems typically 
associated with neuropathy, such as numbness and locally 
impaired sensation, are specifically identified as disabling 
manifestations of the veteran's already service-connected 
disability.  Secondly, as already noted, both arthritis and 
peripheral neuropathy have at times been attributed to in-
service cold injury.  Consequently, since arthritis and 
symptoms characteristic of peripheral neuropathy are 
generally recognized as manifestations of the veteran's 
already service-connected disability, see 38 C.F.R. § 4.104, 
and because there is a suggestion by competent authority that 
the veteran has indeed experienced such problems, the Board 
finds these claims well grounded.  



ORDER

The claim of service connection for arthritis of the feet is 
well grounded; to this extent, the appeal is granted.

The claim of service connection for peripheral neuropathy is 
well grounded; to this extent, the appeal is granted.


REMAND

Given that the claims of service connection for arthritis of 
the feet and peripheral neuropathy are well grounded, the 
Board finds that further evidentiary action is required in 
order to fulfill the duty to assist.  38 U.S.C.A. § 5107.  

As discussed above, certain evidence suggests that the 
veteran has arthritis and peripheral neuropathy as 
manifestations of already service-connected disability.  
However, other evidence tends to show that arthritis is the 
result of nothing more than the aging process, and that the 
veteran does not now experience peripheral neuropathy.  (This 
latter point appears to have been made at a November 1996 VA 
examination where the diagnosis was "[n]ormal feet and skin 
for a man of 71 years of age.")  In order to obtain more 
definitive evidence on the question of whether the veteran 
now experiences any neuropathy as a result of frozen feet, or 
whether he experiences arthritis due to frozen feet rather 
than the aging process, further evidentiary development is 
required.  

Additionally, the Board notes that VA regulations require 
that a supplemental statement of the case be furnished to the 
appellant if, after the last statement of the case was 
issued, additional pertinent evidence is received.  38 C.F.R. 
§ 19.31 (1999).  In the present case, the record shows that 
the RO last issued statements of the case relative to the 
veteran's claims in December 1998.  The record further shows 
that additional evidence, including VA examination and 
outpatient treatment reports dated from February 1998 to 
November 1999, was subsequently added to the claims file.  It 
appears that these records were reviewed by the RO in March 
2000, but only for the purpose of determining the veteran's 
entitlement to service connection for PTSD.  The additional 
evidence contains medical evidence pertaining to the 
veteran's hearing loss, tinnitus, and foot problems and 
therefore is pertinent to the claims on appeal.  Because no 
supplemental statement of the case has since been issued, a 
remand is required to correct this procedural defect.  
38 C.F.R. § 19.9 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
notified of the right to submit further 
evidence and argument.

2.  The veteran should be scheduled for 
examinations to determine whether he has 
arthritis or peripheral neuropathy which 
began in service, or which was caused or 
made worse by already service-connected 
residuals of frozen feet.  Specifically, 
the examiner(s) should be asked to review 
the claims file, especially earlier 
opinions as to the onset of arthritis and 
peripheral neuropathy (see discussion 
above), and provide an opinion as to the 
medical probabilities that the veteran 
has arthritis or peripheral neuropathy 
that began during service, or was caused 
or made worse by already service-
connected disability.  Given that the 
rating criteria established for rating 
the veteran's already service-connected 
disability specifically contemplate 
arthritis, pain, numbness, cold 
sensitivity, impaired sensation, etc., as 
manifestations of the service-connected 
disability, the examiner(s) should be 
asked to say whether current arthritis 
and peripheral neuropathy (if extant) can 
definitely be attributed to disorders 
other than the already service-connected 
one. The bases for each opinion provided 
should be set forth in detail.

3.  The RO should re-adjudicate the 
veteran's claims.  Consideration should 
include the entire record, including all 
evidence received since issuance of the 
December 1998 statements of the case.  If 
any benefit sought is denied, the RO 
should issue a supplemental statement of 
the case that reflects such action by the 
RO.  

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
appellant until he receives further notice.  The purpose of 
this remand is to obtain clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



